Citation Nr: 0602250	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by: Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in pertinent part, denied a claim for service 
connection for a chronic psychotic and depressive disorder, 
not otherwise specified. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's psychotic and depressive disorder is not 
service connected.  The diagnosed condition was not shown 
during his active duty service and did not manifest until a 
time greater than one year following his discharge from 
active service.  There is no medical evidence in the record 
connecting the disorder to any causative factor during his 
active service. 


CONCLUSION OF LAW

1.  A psychiatric disability (chronic psychotic disorder or 
depressive disorder) was not incurred in or aggravated by 
active military service.  38  U.S.C.A. § 1110, 1111, 1112, 
1117 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2002; a 
rating decision in April 2002; and a statement of the case in 
July 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran did not disclose a diagnosis or symptoms of a 
preexisting psychiatric disorder in his August 1989 
enlistment medical history report.  The examining physician 
did not report symptoms of a psychiatric disorder in the 
accompanying enlistment examination report.

The Board has carefully reviewed the veteran's active service 
medical records.  There is no entry reporting the 
manifestation, symptoms, or course of treatment of a 
psychiatric disorder.  There was no evidence of chronic 
disease in service. 

The veteran reported several incidents of his violent 
behavior during military service.  These included fighting in 
clubs and with military police, the latter event resulting in 
non-judicial punishment.  The veteran alleged that this 
behavior was caused by the stress of service in a foreign 
country.  Although he states that he experienced auditory 
hallucinations and felt "withdrawn," he concedes that he 
did not report the conditions to military medical care 
providers.  The veteran's service medical records do not 
document any complaint or finding of any psychiatric 
disorder, nor is there any suggestion that his non-judicial 
punishment proceedings involved any mention of a psychiatric 
disorder.  The veteran also reported post-separation 
counseling but has not provided information on that treatment 
despite requests and notifications from the RO on the 
importance of that information.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the duty to assist is not "a one-
way street"), aff'd on recon., 1 Vet. App. 406 (1991).

The objective evidence of record shows no manifestation of 
relevant symptoms until several years following the veteran's 
separation from service.  A state court judge ordered the 
veteran to undergo a psychiatric evaluation in December 2003.  
Two VA psychiatrists examined the veteran in December 2001 
and January 2002.  The veteran presented symptoms of 
occasional violent behavior, anger, sleeplessness, and 
auditory hallucinations.  The veteran made no reference to 
events of his active military service.  The diagnosis was 
psychotic and depression disorder, not otherwise specified.  
The only causative factors present in the examination were 
related to domestic violence and periods of incarceration.  
Thus, the record shows that while there is medical evidence 
of a current disability, there has been no continuity of 
symptoms following active service and no evidence to 
establish active service causation.

The Board also notes some chronic diseases maybe presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2005); see 38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 
3.309(a) (2005) (listing applicable chronic diseases, 
including psychoses).  The veteran separated from active 
service in August 1993.  The record shows the first 
manifestation of the disease in December 2001, more than one 
year following separation.  Thus, the veteran has not 
manifested the type of disease that is eligible for service 
connection on the basis of a presumption under 38 U.S.C.A. 
§1112 and 38 C.F.R. §§ 3.307, 3.309. 

Finally, the veteran has also stated that he was stationed in 
a combat zone during the Persian Gulf War.  Service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
any other cause. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
3.317 (2005).  In this case, examining physicians made a 
positive diagnosis.  Although the physicians made no clear 
statement of causation, there is affirmative evidence of 
causation from stressors relating to domestic disputes and 
incarceration.  The veteran reported continued use of 
medicine for relief of symptoms.  However, the record 
contains no evidence of subsequent medical evaluation or 
treatment.  If signs or symptoms have been medically 
attributed to a diagnosed illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (August 3, 1998), 63 Fed. Reg. 56703 (1998).

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of psychiatric disability were 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


